Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tray side".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected based on their dependency from claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1 in view of Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1 and Yamaguchi US 20030116720 A1.

Regarding Claim(s) 1, Mizuochi teaches: An analyzing device comprising: a sample stage on which a sample is placed; (Mizuochi [0023] – the examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
and an analysis unit that analyzes an analysis object (Mizuochi the inspection apparatus)
wherein the sample stage includes a tray on which a placement surface on which a sample is placed is formed, (Mizuochi 5 – the sample is on the surface of wafer 5 which acts as a tray)
a heater that heats a surface of the tray on an opposite side to the placement surface side, (Mizuochi fig. 11, 36)
(Mizuochi fig. 11, 23)
and the tray is attachable to and detachable from the heater at a position facing to the temperature sensor, (Mizuochi fig. 11, 5)
wherein the sample is a biological sample (The examiner places no patentable weight on the sample being biological because the type of sample would not further limit the apparatus.)
Mizuochi does not adequately teach: wherein the analysis object is collected from a sample placed on the sample stage, 
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage 
using a probe electrospray ionization.
Ueda teaches: wherein the analysis object is collected from a sample placed on the sample stage, (Ueda [0034],[0039])
the analysis unit is a mass spectrometry unit that performs mass spectrometry on an analysis object collected from a sample placed on the sample stage (Ueda [0034],[0039])
using a probe electrospray ionization. (Ueda [0034],[0039] - PESI)
It would have been obvious to one of ordinary skill in art to utilize the ionization and analysis instrumentation as taught in Ueda with the device and sample table as taught in Mizuochi for the benefit of providing multiple types of analysis of the sample thereby increasing utility and precision. (Yamaguchi [0003]) 
	The examiner notes that while the claims are not indefinite with respect to the positioning of the components, the claims leave a lot of room for different interpretations of the geometry. The examiner recommends the applicant further clarifies this configuration in order to expedite prosecution.

Regarding Claim(s) 2, Mizuochi teaches: wherein a thermal resistance from the heater to the placement surface of the tray and a thermal resistance from the heater to a detection surface of the temperature sensor are set so that a temperature difference between a 4PRELIMINARY AMENDMENTAttorney Docket No.: Q251587 Appln. No.: 16/616,539temperature of the placement surface of the tray and a temperature detected by the temperature sensor is within an allowable range. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermal resistance must be less than the tolerance allowed for the target temperature.)

Regarding Claim(s) 4, Mizuochi teaches: wherein the temperature sensor is provided in a region within a predetermined temperature range with respect to a position where a temperature in the heater is maximum. (Mizuochi [0059] – In order for the sample to be kept at the target temperature the thermometer must be positioned where it can detect the temperature with sufficient accuracy, this necessarily results in a predetermined acceptable temperature range with respect to the maximum.)


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuochi US 20040250776 A1, Ueda WO 2016027319 A1 with reference made to the English publication US 20170236699 A1, and Yamaguchi US 20030116720 A1 in view of Motoi US 20060060777 A1.

Regarding Claim(s) 3, Mizuochi as modified above does not adequately teach: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction.
	Motoi teaches: wherein the sample stage includes a triaxial displacement mechanism that can be displaced along two axes in a horizontal direction and one axis in a vertical direction.
It would have been obvious to one of ordinary skill in art to utilize the 3 dimensional stage control as taught in Motio instead of the 2 dimension stage control taught in Mizuochi as modified above for the benefit of being able to set the sample in the desired position in the X,Y, and Z directions. (Motoi [0043]) 




Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/SEAN M LUCK/Examiner, Art Unit 2881